DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on December 10, 2018, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1:
a shipment delay detection component  to detect a shipment delay…; 
a root cause identification component  to identify a root cause … 
a data scrubber to initiate a communication session… 
a notification generator to  generate a notification… 

Claim 3:
a communication interface to establish the communication session… 	
Claim 4:
a formatting component to convert data …

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above listed claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that no corresponding structure is described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (see 112(a) and 112(b) rejections below).
Since no corresponding structure has been outlined in the specification for the aforementioned limitations which invoke 35 U.S.C. 112(f), the following interpretations have hereby been given to these limitations:
The following terms have been interpreted as one or more computer processors:
	a shipment delay detection component  
a root cause identification component  
a data scrubber
a notification generator	
a communication interface 
a formatting component 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As outlined above, each of claims 1-6 has at least one limitation which has been interpreted under 35 U.S.C. 112(f) in the form of various “components” which perform certain tasks. Neither the claims themselves nor the specification provides sufficient structure for any of these limitations which invoke 35 U.S.C. 112(f). While paragraphs [0027-0029, 0036] of the specification mention various components, they do not define any structural components which comprise the components. Nor do they give a description of structural components which perform the tasks attributed to the various units. Because neither the specification nor the claims themselves disclose corresponding structure for the material or act that performs the claimed function of the various “components” recited above, claims 1-6 are rejected under 35 U.S.C. 112(a). See MPEP 2181(IV)
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) because they recite the aforementioned limitations which invoke 35 U.S.C. 112(f) and do not disclose corresponding structure which performs the recited functions. As outlined above with respect to the 35 U.S.C. 112(a) rejection of these claims, neither the claims themselves nor the specification describes such a structure. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II). Thus, claims 1-6 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant regards as the invention.
 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for resolving shipment delays.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “detect a shipment delay of an order; identify a root cause of the shipment delay; initiate a communication session with a region associated with the root cause to obtain missing data; and generate a notification comprising the root cause and the missing data” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (shipment delay detection component, root cause identification component, data scrubber, server, notification generator of claim 1; processor, server of claim 7; storage medium, processor, advisory signal, server of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (shipment delay detection component, root cause identification component, data scrubber, server, notification generator of claim 1; processor, server of claim 7; storage medium, processor, advisory signal, server of claim 15).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-6, 8-14 and 16-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the formatting component (claim 4), server (claim 3, 9, 18), processor (claims 8-13), storage medium (claims 16-20), signal (claim 13), memory (claim 2), communication interface (claim 3), endpoint (claims 3 and 12), formatting component (claim 4), GUI generator (claim 5), GUI (claims 5, 13-14), web application graphical user interface (claims 11 and 20), amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Goodman et al (US Patent Application Publication No. 20160042318 - hereinafter Goodman).
Re. claim 1, Goodman discloses:
An apparatus, comprising: 
a shipment delay detection component to detect a shipment delay of an order; [Goodman; ¶66 shows detecting at risk events for a particular shipment such as falling behind schedule, such as “the carrier system 100 may be configured to flag a particular shipment as “at risk” if the shipment does not reach a milestone by the applicable time deadline. In various embodiments, these deadlines may be determined based on the initial pickup date and/or time for each shipment”].
a root cause identification component to identify a root cause of the shipment delay; [Goodman; ¶67-¶68 shows carrier system defining “at risk elements” shows delay codes that are used to identify the type of delay, one of the delays being a missing required document such as “For instance, a particular shipper/customer may request that one or more particular delays be indicated with a preselected 2-3 character delay code (as a non-limiting example, A1 may indicate a delay caused by a missed delivery or AM1 may indicate a delay caused by a shipper missing required documentation)”. Additionally, ¶105 mentions an example of an “at risk” reason is due to missing documentation].
a data scrubber to initiate a communication session with a server in a region associated with the root cause to obtain missing data; and [Goodman; ¶101-¶104, specifically ¶104 shows communication to user to correct the issue with the at risk shipment, as shown previously at risk shipments could be due to missing documentation as shown by ¶68 and ¶105 stating “As an additional example, shipments containing damaged items, shipments with missing documentation, shipments with missing or lost items, or shipments not on board a scheduled transporter (e.g., vehicle 105 or aircraft 106) may be designated as “at risk” shipments”].
a notification generator to generate a notification comprising the root cause and the missing data.  [Goodman; ¶104 shows communication in form of message to present the root cause as the at risk shipments such as “the carrier system 100 may be configured to send an electronic message to a user when the carrier system 100 indicates one or more shipments as “at risk.” The carrier system 100 may be configured to generate and send an email message, a voice message, an SMS message, and/or the like to a user computing entity 110 such that the corresponding user can quickly undertake appropriate corrective steps”, further ¶105 mentions that shipments that are “at risk” that is communicated in message in ¶104 is due to missing documentation (missing data) such as “the carrier system 100 may be configured to designate particular shipments as “at risk” regardless of whether they are on schedule. For instance, shipments designated as containing hazardous materials, oversized items, temperature sensitive items, items with a particular shipping service level, or items destined for certain countries may remain designated as “at risk” during the entire shipping cycle. As an additional example, shipments containing damaged items, shipments with missing documentation”, essentially the flagged “at risk” shipments are the root cause, and the “at risk” shipments are designated a symbol to assist the shipper to know what exactly is the issue, and of the various issues that can be designated is missing documentation].

Re. claim 7, Goodman discloses:
A method, comprising: 
detecting, by a processor, a shipment delay of an order; [Goodman; ¶4 shows system performed using processor. ¶66 shows detecting at risk events for a particular shipment such as falling behind schedule, such as “the carrier system 100 may be configured to flag a particular shipment as “at risk” if the shipment does not reach a milestone by the applicable time deadline. In various embodiments, these deadlines may be determined based on the initial pickup date and/or time for each shipment”].
identifying, by the processor, a root cause of the shipment delay to be associated with missing data in a form used to ship the order; [Goodman; ¶67-¶68 shows carrier system defining “at risk elements” shows delay codes that are used to identify the type of delay, one of the delays being a missing required document such as “For instance, a particular shipper/customer may request that one or more particular delays be indicated with a preselected 2-3 character delay code (as a non-limiting example, A1 may indicate a delay caused by a missed delivery or AM1 may indicate a delay caused by a shipper missing required documentation)”. Additionally, ¶105 mentions an example of an “at risk” reason is due to missing documentation].
initiating, by the processor, a communication session with a server to obtain the missing data in response to the identifying; and [Goodman; ¶101-¶104, specifically ¶104 shows communication to user to correct the issue with the at risk shipment, as shown previously at risk shipments could be due to missing documentation as shown by ¶68 and ¶105 stating “As an additional example, shipments containing damaged items, shipments with missing documentation, shipments with missing or lost items, or shipments not on board a scheduled transporter (e.g., vehicle 105 or aircraft 106) may be designated as “at risk” shipments”. Fig. 1 shows all entities communicating over network 150 (server)].
generating, by the processor, a notification comprising the root cause and the missing data.  [Goodman; ¶104 shows communication in form of message to present the root cause as the at risk shipments such as “the carrier system 100 may be configured to send an electronic message to a user when the carrier system 100 indicates one or more shipments as “at risk.” The carrier system 100 may be configured to generate and send an email message, a voice message, an SMS message, and/or the like to a user computing entity 110 such that the corresponding user can quickly undertake appropriate corrective steps”, further ¶105 mentions that shipments that are “at risk” that is communicated in message in ¶104 is due to missing documentation (missing data) such as “the carrier system 100 may be configured to designate particular shipments as “at risk” regardless of whether they are on schedule. For instance, shipments designated as containing hazardous materials, oversized items, temperature sensitive items, items with a particular shipping service level, or items destined for certain countries may remain designated as “at risk” during the entire shipping cycle. As an additional example, shipments containing damaged items, shipments with missing documentation”].

Re. claim 15,
Non-transitory computer readable storage medium of claim 15 substantially mirrors the Method of claim 7, and Goodman further teaches medium as shown in ¶9.

		
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Delisle et al (US Patent Application Publication No. 20170235859 - hereinafter Delisle).
Re. claim 2, Goodman teaches the apparatus of Claim 1.
further comprising: 
a memory to store a {set} of procedures for shipment of each region, wherein the procedures are to identify the root cause.  [Goodman; ¶55 shows memory for storage. ¶66 outlines procedure for shipping lane with segments to define the “at risk” (root cause of the issue) such as “For instance, a shipping lane may comprise the following milestones: (1) picking up an item from a shipper/customer/consignor, (2) arriving at a service center, (3) departing from the service center, and (4) dropping the item off at a consignee. In this example, the segments defining the corresponding at risk elements may comprise: (1) item pickup to service center arrival (e.g., the amount of time between the item being picked up from the customer and the item arriving at the carrier service center), (2) item pickup to service center departure, (3) item pickup to item drop off, (4) service center arrival to service center departure, (5) service center arrival to item drop off, and/or (6) service center departure to item drop off”]. 
Goodman doesn’t teach, Delisle teaches:
… store a customizable table of procedures… [Delisle; ¶177 shows event database that is for default and customized events and provides the option for creating and editing plans by user such as “event database (DB) 275 stores default and customized events for facilitating creation and editing of lesson plans by the user 10 (e.g. the instructor). For example, the event DB 275 stores the default events available per type of user 20 (e.g. the trainee), such as beginner/intermediate/advanced. The event DB 275 further stores the customized events corresponding to a specific instructor, a specific trainee, to a specific aircraft, to a particular training point”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Delisle in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Itami et al (US Patent Application Publication No. 20130318144 - hereinafter Itami).
Re. claim 3, Goodman teaches the apparatus of Claim 1.
Goodman doesn’t teach, Itami teaches:
further comprising: a communication interface to establish the communication session with the server and to establish a second communication session with an endpoint to transmit the notification. [Itami; Abstract; shows communication between computer and server and additionally a second computer to transmit a push notification].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a communication interface to establish the communication session with the server and to establish a second communication session with an endpoint to transmit the notification as in the improvement discussed in Itami in the system executing the method of Goodman. As in Itami, it is within the capabilities of one of ordinary skill in the art to have a communication interface to establish the communication session with the server and to establish a second communication session with an endpoint to transmit the notification to Goodman’s invention with the predictable result of having communications to transmit the notification to an endpoint device as needed in Goodman.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Detienne et al (US Patent Application Publication No. 20080313461 - hereinafter Detienne).
Re. claim 12, Goodman teaches the method of Claim 7.
Goodman doesn’t teach, Detienne teaches:
further comprising: 
transmitting, by the processor, the notification to an endpoint device for verification.  [Detienne; {Examiner notes “for verification” is intended use}, nonetheless, Abstract and ¶15 of Detienne show a message transmitted between two devices and then getting a reply for the verification such as “the verification process transmits a secured message from a first network device to a second network device across a network. Furthermore, the security association includes a parent process and a corresponding child process. The verification process detects, at the first network device, an incompatibility in the security association between the first network device and the second network device. Next, the verification process transmits a status query from the first network device to the second network device in order to determine the status of the security association between the first network device and the second network device. In response, the verification process receives a verifiable reply message that is indicative of the status of the security association between the first network device and the second network device”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Detienne in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 4-5, 10-11 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Psota et al (US Patent Application Publication No. 20150073929 - hereinafter Psota).
Re. claim 4, Goodman teaches the apparatus of Claim 1.
Goodman doesn’t teach, Psota teaches:
further comprising: a formatting component to convert data entered in different formats in each region into a common format.  [Psota; ¶187 shows conversion of the format to a unified format such as “Conversion may be performed on the data so that the end result is independent of the physical format of delivery and the logical formatting of the information. In this way data in a substantially unified format may be processed by the methods and systems of supplier rating and the like that are herein disclosed”]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formatting component to convert data entered in different formats in each region into a common format as in the improvement discussed in Psota in the system executing the method of Goodman. As in Psota, it is within the capabilities of one of ordinary skill in the art to have formatting component to convert data entered in different formats in each region into a common format to Goodman’s invention with the predictable result of having universal format from different formats as needed in Goodman.

Re. claim 5, Goodman in view of Psota teaches the apparatus of Claim 4.
Goodman doesn’t teach, Psota teaches:
further comprising: 
a graphical user interface (GUI) generator to generate a GUI that presents the data in the common format.  [Psota; ¶187 shows the conversion, meanwhile ¶177 states application program interface can be provided to access reports]. Please see motivation to combine Goodman in view of Psota presented in Claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a graphical user interface (GUI) generator to generate a GUI that presents the data in the common format as in the improvement discussed in Psota in the system executing the method of Goodman. As in Psota, it is within the capabilities of one of ordinary skill in the art to have a graphical user interface (GUI) generator to generate a GUI that presents the data in the common format to Goodman’s invention with the predictable result of having a graphical user interface to present data in the common format as needed in Goodman.

Re. claim 10, Goodman teaches the method of Claim 7.
Goodman doesn’t teach, Psota teaches:
further comprising: 
formatting, by the processor, data entered in different formats from a plurality of different regions into a common format.  [Psota; ¶187 shows conversion of the format to a unified format such as “Conversion may be performed on the data so that the end result is independent of the physical format of delivery and the logical formatting of the information. In this way data in a substantially unified format may be processed by the methods and systems of supplier rating and the like that are herein disclosed”]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formatting, by the processor, data entered in different formats from a plurality of different regions into a common format as in the improvement discussed in Psota in the system executing the method of Goodman. As in Psota, it is within the capabilities of one of ordinary skill in the art to have formatting, by the processor, data entered in different formats from a plurality of different regions into a common format to Goodman’s invention with the predictable result of having universal format from different formats as needed in Goodman.

Re. claim 11, Goodman in view of Psota teaches the method of Claim 10.
Goodman doesn’t teach, Psota teaches:
further comprising: 
displaying, by the processor, the data in the common format on a web application graphical user interface. [Psota; ¶187 shows the conversion, meanwhile ¶177 states application program interface can be provided to access reports]. Please see motivation to combine Goodman in view of Psota presented in claim 10.


Re. claim 19,
Medium of claim 19 substantially mirrors the method of claim 10, and Goodman further teaches medium as shown in ¶9.

Re. claim 20,
Medium system of claim 18 substantially mirrors the method of claim 11, and Goodman further teaches medium as shown in ¶9.

Claims 6, 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Felix et al (US Patent Application Publication No. 20140279440 - hereinafter Felix).
Re. claim 6, Goodman teaches the apparatus of Claim 1.
Goodman doesn’t teach, Felix teaches:
wherein the root cause is associated with the missing data in a form used to ship the order.  [Felix; ¶62 shows highlighting of the missing field on the customs form (determining form is incomplete) and then requiring the user to correct the incomplete form to proceed to the next stage such as “the product requires an automated export system (AES) filing, module 200 can redirect the merchant to the AES website and save the merchant's progress, while highlighting the missing field on the customs form. After the merchant concludes their AES filing and enters the AES number on the customs form, the exception is lifted and label and form generation can proceed”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Felix in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “proper documentation increases customs efficiency for the export country and import country which expedites the shipping process”, [Felix; ¶57].

Re. claim 8, Goodman teaches the method of Claim 7.
Goodman teaches:
wherein the identifying comprises: 
determining, by the processor, a procedure associated with shipping the order; [Goodman; ¶66 outlines procedure for shipping lane such as “For instance, a shipping lane may comprise the following milestones: (1) picking up an item from a shipper/customer/consignor, (2) arriving at a service center, (3) departing from the service center, and (4) dropping the item off at a consignee. In this example, the segments defining the corresponding at risk elements may comprise: (1) item pickup to service center arrival (e.g., the amount of time between the item being picked up from the customer and the item arriving at the carrier service center), (2) item pickup to service center departure, (3) item pickup to item drop off, (4) service center arrival to service center departure, (5) service center arrival to item drop off, and/or (6) service center departure to item drop off”].
comparing, by the processor, shipment data associated with the order; and [Goodman; ¶86 shows comparing the shipment progress such as “the carrier system 100 is then able to compare the current progress of a shipment as it receives information regarding the current status of the shipment against the estimated or required progress in order to arrive at its final destination in compliance with the customer-defined shipping requirements”].
Goodman doesn’t teach, Felix teaches:
determining, by the processor, the form that is incomplete from the shipment data to identify the root cause.  [Felix; ¶62 shows highlighting of the missing field on the customs form (determining form is incomplete) and then requiring the user to correct the incomplete form to proceed to the next stage such as “the product requires an automated export system (AES) filing, module 200 can redirect the merchant to the AES website and save the merchant's progress, while highlighting the missing field on the customs form. After the merchant concludes their AES filing and enters the AES number on the customs form, the exception is lifted and label and form generation can proceed”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Felix in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “proper documentation increases customs efficiency for the export country and import country which expedites the shipping process”, [Felix; ¶57].

Re. claim 16, Goodman teaches the non-transitory computer readable storage medium of claim 15.
Goodman doesn’t teach, Felix teaches:
further comprising: 
instructions to identify the missing data in a form in a known shipment procedure for the order.  [Felix; ¶62 shows highlighting of the missing field on the customs form (determining form is incomplete) and then requiring the user to correct the incomplete form to proceed to the next stage such as “the product requires an automated export system (AES) filing, module 200 can redirect the merchant to the AES website and save the merchant's progress, while highlighting the missing field on the customs form. After the merchant concludes their AES filing and enters the AES number on the customs form, the exception is lifted and label and form generation can proceed”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Felix in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “proper documentation increases customs efficiency for the export country and import country which expedites the shipping process”, [Felix; ¶57].

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Parry et al (US Patent Application Publication No. 20150324741 - hereinafter Parry).
Re. claim 17, Goodman teaches non-transitory computer readable storage medium of claim 15.
Goodman doesn’t teach, Parry teaches:
further comprising:
	instructions to identify a region associated with the root cause of the shipment delay. [Parry; Fig. 5 and ¶59 shows the region where the shipment is delayed and stating the reason for delay as the weather. ¶21 and Fig. 1 state plurality of servers in use such as “tracking service 102 may be hosted by one or more computing devices or servers and may communicate with other computing devices or servers via one or more networks 108. The networks 108 may include wireless and/or wired networks, including mobile telephone networks, wide area networks (WANs), and so forth”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Parry in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “a business must coordinate receiving shipments from different locations, the business may seek to more efficiently track the incoming shipments from the different locations in order to allow for timely processing of the shipments”, [Parry; ¶1].

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Parry in view of Barto et al (US Patent Application Publication No. 20170068928 - hereinafter Barto).
Re. claim 9, Goodman teaches the method of Claim 7.
Goodman doesn’t teach, Parry teaches:
further comprising: 
identifying, by the processor, a region associated with the root cause of the shipment delay, […].  [Parry; Fig. 5 and ¶59 shows the region where the shipment is delayed and stating the reason for delay as the weather. ¶21 and Fig. 1 state plurality of servers in use such as “tracking service 102 may be hosted by one or more computing devices or servers and may communicate with other computing devices or servers via one or more networks 108. The networks 108 may include wireless and/or wired networks, including mobile telephone networks, wide area networks (WANs), and so forth”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Parry in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “a business must coordinate receiving shipments from different locations, the business may seek to more efficiently track the incoming shipments from the different locations in order to allow for timely processing of the shipments”, [Parry; ¶1].
Goodman doesn’t teach, Barto teaches:
[…] wherein the server is located in the region. [Barto; ¶9 shows server in region as server is at warehouse].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Barto in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 18, Goodman in view of Parry teaches the non-transitory computer readable storage medium of claim 17.
Goodman doesn’t teach, Barto teaches:
wherein the server that the communication session is initiated with is in the region. [Barto; ¶9 shows warehouse server, and states warehouse server is notified by computing device that audit for container has not passed and then a notification communicated to heads up display such as “container information is matched with the physical contents of the container. The warehouse server is notified by the portable computing device that an audit of the container has passed when the contents of the container match the container information for the container. In the alternative, the warehouse server is notified by the portable computing device that the audit of the container has not passed when the contents of the container does not match the container information for the container. If the audit has not passed, the warehouse system will send a notification to the portable computing device that the container is to be routed to a quality control area of the warehouse. This notification will be communicated to the heads up display”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Barto in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodman in view of Detienne in view of Ryals et al (US Patent Application Publication No. 20190026686 - hereinafter Ryals).
Re. claim 13, Goodman in view of Detienne teaches the method of Claim 12.
Goodman teaches:
receiving, by the processor, a signal indicating that a resolution to the shipment delay is completed; and [Goodman; ¶106 shows that “at risk” designation can be removed upon receiving user input].
Goodman doesn’t teach, Ryals teaches:
updating, by the processor, a status of the shipment delay as resolved in a graphical user interface (GUI).  [Ryals; ¶40 shows user interface such as “the user interface component 128 includes a graphics card for displaying data to the user and receiving data from the user. The user interface component 128 may also include computer-executable instructions (e.g., a driver) for operating the graphics card. Further, the user interface component 128 may include a display (e.g., a touch screen display or natural user interface)”. ¶92 shows updating to resolved status].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ryals in the system of Goodman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “unrequested item resolution component determines if there is a store that can receive the unrequested items in a way that is cost efficient”, [Ryals; ¶141].

Re. claim 14, Goodman in view of Detienne in view of Ryals teaches the method of Claim 13.
Goodman doesn’t teach, Ryals teaches:
wherein the notification is associated with the status of the shipment delay as being resolved in the GUI.  [Ryals; ¶170-¶171 shows notification with status changing from unresolved to resolved such as “on receiving resolution instructions from the identified supplier in response to the consolidated notification, outputting the resolution instructions to at least one client device associated with at least one manager associated with implementing the resolution instructions; [0171] on receiving verification from the at least one manager confirming the resolution instructions received from the identified supplier have been implemented, changing a status of at least one remedy ticket from unresolved to resolved”]. Please see motivation to combine Goodman in view of Ryals presented in Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628